877 F.2d 59Unpublished DispositionNOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Archie J. ISLEN, Jr., Plaintiff-Appellant,v.MEDICAL DEPARTMENT, Warden Johnson, Dr. Carey, Defendants-Appellees.
No. 89-6577.
United States Court of Appeals, Fourth Circuit.
Submitted May 12, 1989.Decided June 5, 1989.Rehearing Denied July 10, 1989.

Archie J. Islen, Jr., appellant pro se.
Before DONALD RUSSELL, SPROUSE, and WILKINS, Circuit Judges.
PER CURIAM:


1
Archie J. Islen, Jr. appeals from the district court's order dismissing his 42 U.S.C. Sec. 1983 actions without prejudice for failure to demonstrate administrative exhaustion.  See 42 U.S.C. Sec. 1997e.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Islen v. Medical Department, CA-88-774-N, CA-88-775-N, CA-88-776-N (E.D.Va. Mar. 7, 1989).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.